UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

United States of America

Vv. Case No. @h- CR -Th-PB
(Canes Cornea

 

STIPULATION TO DETENTION AND
WAIVER OF DETENTION HEARING

| hereby waive my right to a detention hearing as provided in:

18 U.S.C. 3142(f), pending trial**

18 U.S.C. 3148(a), revocation of release/pending trial**
Fed.R.Crim.P. 46(c) and 18 U.S.C. 3143, pending sentence
Fed.R.Crim.P. 32.1(a)(1) and Fed.R.Crim.P. 46{c), pending revocation
of probation/supervised release hearing

 

 

 

 

 

without prejudice, and stipulate to detention.

Date: Thsp2t x A YA Ve 9 a) Wat

Defendant

 

  

C Counsel fonQefendant

 

 

om

STIPULATION APPROVED.

Date:

 

United States Magistrate Judge
United States District Judge
cc: US Attorney
US Marshal
US Probation
Defendant's Counsel

**The defendant is committed to the custody of ihe Attorney General or her designated representative for confinement in a corrections facdity separate, to
the extent practicable, fram persons awaiting or serviag sentences or being held in custody pending appeal. The defendant shall be afforded a reasanable
opportunity far private consultation with defense counsel. On order of a court for the United States or on request of an attorney for the Governmeni, the
person in charge of the cerrections facility shall deliver the defendant to the United States marshal for the purpose of an appearance in connection with a
court proceeding.

USDCNH-31 (5-99)
